Rosen & Kantrow, PLLC
Attorneys for Allan B. Mendelsohn, Trustee
38 New Street
Huntington, New York 11743
(631) 423-8527
Fred S. Kantrow, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:
                                                               Case No.: 20-71741-ast
         DAVID N. COHEN,                                       Chapter 7

                                    Debtor.
----------------------------------------------------------x
TRUSTEE’S APPLICATION FOR THE ENTRY OF AN ORDER PURSUANT TO RULE
    2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE DIRECTING
                 UNIVERSITY OF MARYLAND TO PRODUCE DOCUMENTS

TO:      HON. ALAN S. TRUST
         UNITED STATES BANKRUPTCY JUDGE

         Allan B. Mendelsohn, the chapter 7 trustee (the “Trustee”) herein, by and through his

counsel, Rosen & Kantrow, PLLC, respectfully submits this as and for his application (the

“Application”) seeking the entry of an Order, substantially in the form of the proposed Order

annexed hereto, authorizing the Trustee to serve a subpoena (the “Subpoena”) upon the

University of Maryland (“Maryland” and/or the “Witness”) pursuant to Rule 2004 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) directing the production of documents;

and states as follows:

                                               BACKGROUND

         1.        On March 19, 2020 (the “Petition Date”) the Debtor filed a voluntary petition

under Chapter 7 of the Bankruptcy Code.

         2.        Allan B. Mendelsohn was appointed the interim Trustee and thereafter did duly

qualify as the permanent case Trustee.
       3.      The Debtor set forth in his petition and schedules that during the years 2016 up

to and including 2019 the Debtor paid approximately $19,000 per year to Maryland. The

Trustee seeks to review these payments to determine whether the estate may have a cause of

action to seek to recover these funds as potential fraudulent conveyances.

       4.      For these reasons, the Trustee seeks an Order to authorize the service of the

proposed subpoena.

                                    RELIEF REQUESTED

       5.      By this Application, the Trustee seeks an Order of this Court, substantially in the

form of the proposed Order annexed hereto authorizing the Trustee to serve the proposed

subpoena upon the Witness.

       6.      Bankruptcy Rule 2004 provides, in pertinent part, as follows:

                      (a) Examination on Motion. On Motion of any party in interest, the court
                      may order the examination of any entity.

                      (b) Scope of Examination. The examination of any entity under this rule
                      or of the debtor under §343 of the Code may relate only to the acts,
                      conduct, or property or to the liabilities and financial condition of the
                      debtor, or to any matter which may affect the administration of the
                      debtor’s estate, or to the debtor’s right to a discharge . . . [T]he
                      examination may also relate to the operation of any business and the
                      desirability of its continuance, the source of any money or property
                      acquired by the debtor for purposes of consummating a plan and the
                      consideration given therefor, and any other matter relevant to the case or to
                      the formulation of a plan.

                      (c) Compelling Attendance and Production of Documents. The attendance
                      of an entity for examination and for the production of documents, whether
                      the examination is to be conducted within or without the district in which
                      the case is pending, may be compelled as provided in Rule 9016 for the
                      attendance of a witness at a hearing or trial. As an office of the court, an
                      attorney may issue and sign a subpoena on behalf of the court for the
                      district in which the examination is to be held if the attorney is admitted to
                      practice in that court or in the court in which the case is pending.
Fed. R. Bankr. P. 2004(a), (c), (d).

        7.      As a threshold matter, the Trustee has the absolute right to be heard in this case

pursuant to 11 U.S.C. § 1109(b)(“A party in interest, including the debtor, the trustee, a creditors’

committee, an equity security holders’ committee, a creditor, an equity security holder, or any

indenture trustee, may raise and may appear and be heard on any issue in a case under this

chapter.”).

        8.      Examinations under Rule 2004 include within their scope, inter alia, any matter

that may relate to the property and assets of the estate; the financial condition of the debtor; any

matter that may affect the administration of a debtor’s estate; and, in a chapter 11 case, any

matter relevant to the case or to the formation of a plan. See, Fed. R. Bankr. P. 2004(a), (c) and

(d). Court have consistently recognized that the scope of discovery under Bankruptcy Rule 2004

is extraordinarily broad. See, e.g., In re Ionosphere Clubs, Inc., 156 B.R. 414, 432 (S.D.N.Y.

1993) (likening the scope of a Rule 2004 examination to a ‘fishing expedition’); In re Bakalis,

199 B.R. 443, 447 (Bankr. E.D.N.Y. 1996); In re Bennett Funding Group, Inc., 203 B.R. 24, 28

(Bankr. N.D.N.Y. 1996) (holding that the scope of a Rule 2004 examination is “admittedly

unfettered and broad”. (citations omitted).

        9.      The discovery sought by this Application goes directly to the acts, conduct and

administration of the Debtors’ estate. Specifically, the Trustee seeks, inter alia, information

relating to the recovery of assets of the estate. Accordingly, the requested discovery is directly

related to the acts, conduct or property or to the liabilities of the Debtor’s estate and is

appropriate under Rule 2004.

        WHEREFORE, the Trustee respectfully requests that this Court grant the Application in

its entirety and enter an Order substantially in the form of the proposed Order annexed hereto and
grant any such further relief as this Court deems just and proper under the facts and

circumstances herein.

Dated: Huntington, New York
       May 11, 2020
                                              Rosen & Kantrow, PLLC
                                              Counsel to the Trustee

                                      BY:     S/Fred S. Kantrow
                                              Fred S. Kantrow
                                              38 New Street
                                              Huntington, New York 11743
                                              631 423 8527
                                              Fkantrow@rkdlawfirm.com
